                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )       Case No. 17-cr-04019-SRB-01
                                                      )
ROBERT L. TRUESDALE,                                  )
                                                      )
       Defendant.                                     )

                                              ORDER

       Before the Court is Defendant Robert L. Truesdale’s pro se motion for reconsideration of

Order denying his motion for early termination of supervised release. (Doc. #23.) As set forth

below, the motion is DENIED.

       In an Order dated July 28, 2020, the Court denied Defendant’s pro se motion for early

termination of supervised release. (Doc. #22.) In part, the Order explained that “[t]he record

shows that Defendant has failed to maintain adequate employment over the last three years, and

that Defendant is currently unemployed. The Court commends Defendant for not incurring

additional violations of his supervised release, but finds that continued supervision is in the best

interest of Defendant and in the best interest of justice.” (Doc. #22, p. 2.)

       In his motion for reconsideration, Defendant contends that early termination is warranted

because he paid his restitution and because he has maintained employment. The Government’s

brief opposing Defendant’s initial motion noted that Defendant’s girlfriend paid his restitution

obligation, but also contended that Defendant “has failed to maintain adequate employment over

the last three years and is currently unemployed.” (Doc. #21, p. 2.)




            Case 2:17-cr-04019-SRB Document 25 Filed 08/18/20 Page 1 of 2
       Upon review of the record, the Court declines to disturb its prior Order. Even though

Defendant’s restitution has been satisfied, and irrespective of his employment status, the Court

again finds that continued supervision is in the best interest of Defendant and in the best interest

of justice. Moreover, and contrary to Defendant’s arguments, he is not entitled to early

termination even assuming he has complied with all terms of his supervised release. See United

States v. Weintraub, 371 F. Supp. 2d 164, 166-67 (D. Conn. 2005) (“[M]odel prison conduct and

full compliance with the terms of supervised release is what is expected of defendant and all

others serving terms of imprisonment and supervised release and does not warrant early

termination.”) (quotations and alterations omitted).

       Accordingly, Defendant’s pro se motion for reconsideration of Order denying his motion

for early termination of supervised release (Doc. #23) is DENIED.

       IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT JUDGE
Dated: August 18, 2020




                                                  2

          Case 2:17-cr-04019-SRB Document 25 Filed 08/18/20 Page 2 of 2
